Order entered November 7, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00034-CR

                                 ANTUAN SPENCER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F14-53001-Y

                                              ORDER
        By order dated October 10, 2016, we noted the reporter’s record, originally due April 19,

2016, had not been filed despite our having abated the case for a hearing and having repeatedly

ordered the record filed. We ordered court reporter Vearneas Faggett to file the reporter’s record

by October 25, 2016 and cautioned her that the failure to file the reporter’s record by the time

specified could result in the Court utilizing its available remedies, including ordering that

Vearneas Faggett not sit as a court reporter until she files the reporter’s record in this appeal. To

date, Ms. Faggett has not corresponded with the Court or filed the reporter’s record.

        Accordingly, we ORDER that Vearneas Faggett not sit as a court reporter until she has

filed the reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, court reporter; the Dallas

County Auditor’s Office; and to counsel for all parties.

         .

                                                     /s/   ADA BROWN
                                                           JUSTICE